Mr. Justice Leech delivered the opinion of the court: The claimant in this case represents that he is a resident of 107 Harrison Street, Bartonville, Illinois, and that he has resided at Bartonville, County of Peoria, State of Illinois, for the past twelve years; that he is married and lives with his wife and nine children who are solely dependent upon him for their income, support and maintenance. Claimant further alleges that he was an employee of the State of Illinois as a stationary fireman at the Peoria State Hospital and was so employed for the past eleven years, receiving a compensation for his services at the rate of $140.00 per month. That while the claimant was so employed, on August 30, 1928, he fell from a running board between two boilers, on the premises of the Peoria State Hospital, where he was doing some repair work; claimant alighted on a hard surfaced floor and by reason of the fall broke the bones in each foot and as a result of this injury claimant was confined to his home in bed for several months, from August 30, 1928 to March 1st, 1929; that during the time the claimant was injured he received compensation from the State of Illinois and was treated for said broken feet and fractures by George H. Weber, physician and surgeon of Peoria, Illinois. That the claimant, because of his injury is unable to pursue any gainful employment and is incapable of working. The claimant requests that he be allowed the full amount which would apply to cases of total disability. The Attorney General files his statement in which he says that the claimant has properly stated the law and the facts, and properly applied the facts to the law. We, therefore, award the sum of $2,067.00.